Exhibit 10.4

Amendment to Agreement

This Amendment to Agreement (this “Amendment”), dated effective as of February
10, 2012 (the “Effective Date”), is by and between S1 Corporation (the
“Company”) and Jan Kruger (the “Executive”).

RECITALS

A. The Company and the Executive entered into an Agreement dated December 24,
2008 (the “Agreement”);

B. The Company and the Executive entered into a Confidentiality, Non-Disclosure
and Non-Solicitation Agreement dated September 14, 2007 (the “Covenant
Agreement”); and

C. The Company and the Executive wish to amend (i) the Agreement in accordance
with the terms and conditions set forth below and (ii) the Covenant Agreement in
accordance with the terms and conditions of that separate amendment to the
Covenant Agreement of equal date herewith.

NOW, THEREFORE, in consideration of these premises and mutual agreements,
including the amendment to the Covenant Agreement of equal date herewith, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. Section 3(d)(A) of the Agreement shall be amended and restated in its
entirety to read as follows:

(A) pay You (i) in equal installments as of the 1st and 15th day of each month
during the 12-month period commencing on Your date of termination (the
“Severance Period”), an aggregate amount equal to two (2) times Your then
current base salary, (ii) within thirty (30) days following Your date of
termination, a pro rata portion of the annual bonus that would have been payable
to You for the calendar year of termination if Your employment had not
terminated (calculated based upon actual results through Your date of
termination and based upon budget for the remainder of the period and pro rated
for the portion of the year during which You were employed), and (iii) within
thirty (30) days following Your date of termination, an aggregate amount equal
to two (2) times the average annual bonus actually paid or payable to You for
the immediately prior three calendar years, provided, however, that the amount
calculated as Your average annual bonus shall not exceed Your target annual
bonus as of January 2011, provided, further, however, that if upon the date any
payment is due pursuant to this Section 3(d)(A) the conditions of Section 4 have
not been met, such payment will not be made upon the date specified above but
instead will be made on the first payroll date following the date on which such
conditions have been met;

2. Section 3(d)(B) of the Agreement shall be amended and restated in its
entirety to read as follows:

(B) reimburse You for any COBRA premiums You pay for You and any of Your
dependents during the Severance Period, if and to the extent You and/or Your
dependents are entitled to COBRA continuation coverage under the Company’s major
medical group plan in which You and/or Your dependents participated immediately
prior to the date of termination, provided, however, that (i) notwithstanding
anything in this subsection to the contrary, all other terms and provisions of
the Company major medical group plan governing Your rights and Your dependent’s
rights under COBRA shall apply and (ii) such reimbursement will not be made
until the conditions of Section 4 have been met and any reimbursement that would
have been made prior to the conditions of Section 4 being met but for this
provision will instead be made on the first payroll date following the date on
which the conditions of Section 4 have been met; and

3. Section 4 of the Agreement shall be amended and restated in its entirety to
read as follows:

4. Release Obligations. The Company’s obligation to pay You the separation
payments set forth in Section 3(d) shall be conditioned upon (a) Your execution,
prior to the 60th day following Your date



--------------------------------------------------------------------------------

of termination, and compliance with a valid, binding and irrevocable
Separation & Release Agreement in a form prepared by the Company in its sole and
absolute discretion, which includes, but is not limited to, Your release of the
Company and its officers, directors, employees, stockholders and affiliates from
any and all liability and claims of any kind and Your confirmation of the
Company’s right to continued performance by You of Your obligations under the
Covenants Agreement (defined below) during the period following the termination
of Your employment and (b) the expiration of any applicable revocation period
during the 60-day period following Your date of termination without You revoking
such Separation & Release Agreement.

4. Section 6(e) of the Agreement shall be amended and restated in its entirety
to read as follows:

(e) “Good Reason” shall exist if (i) the Company, without Your written consent
(a) materially reduces or changes Your reporting, duties and/or job title,
provided, however, that where there is no reduction in Your base salary or
annual bonus potential, a material reduction or change in Your reporting,
duties, job title, or responsibilities shall not be determined to be Good Reason
under this Agreement, or (b) requires You to relocate to a place more than 50
miles from Norcross, Georgia to perform Your duties; (ii) You provide written
notice to the Company of such action within 90 days of the occurrence thereof
and provide the Company with 30 days to remedy such action (the “Cure Period”);
(iii) the Company fails to remedy such action within the Cure Period; and
(iv) You elect to resign within 30 days of the expiration of the Cure Period;

5. Section 8 of the Agreement shall be amended and restated in its entirety to
read as follows:

8. Limitation on Parachute Payments. Notwithstanding any other provision of this
Agreement or of any other agreement, contract, or understanding heretofore or
hereafter entered into by You with the Company or any subsidiary or affiliate,
except an agreement, contract, or understanding hereafter entered into that
expressly modifies or excludes application of this Section (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to You
(including groups or classes of participants or beneficiaries of which You are a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for You (a “Benefit Arrangement”), if You are a
“disqualified individual,” as defined in Section 280G(c) of the Code, no payment
or benefit shall be made or provided to You or become vested, exercisable or
payable, as applicable, (i) to the extent that such payment, right to exercise,
vesting, or other benefit, taking into account all other payments, rights, or
benefits to or for You, or becoming vested, exercisable or payable, as the case
may be, under this Agreement, all Other Agreements and all Benefit Arrangements,
would cause any such payment, right to exercise, vesting or other benefit to
which You are or would be entitled under this Agreement to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”) and (ii) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts received by You under this
Agreement, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by You without causing any
such payment, right to exercise, vesting or other benefit to be considered a
Parachute Payment. In the event that the receipt of any such payment, right to
exercise, vesting, or other benefit under this Agreement, in conjunction with
all other rights, payments, or benefits to or for You under any Other Agreement
or any Benefit Arrangement would cause You to be considered to have received a
Parachute Payment under this Agreement that would have the effect of decreasing
the after-tax amount received by You as described in clause (ii) of the
preceding sentence, then the payment, right to exercise, vesting, or other
benefit under this Agreement will be reduced or eliminated so as to avoid having
the payment, right to exercise, vesting, or other benefit under this Agreement
be deemed to be a Parachute Payment. The reduction or elimination of payments,
rights to exercise, vesting, or other benefits hereunder pursuant to the
preceding sentence, if applicable, shall be made by first reducing or
eliminating the payments under Section 3(d)(A) and then Section 3(d)(B) hereof,
and then by reducing or eliminating the value of the benefits contemplated by
Sections 3(d)(C) hereof, and in any event shall be made in such a manner as to
maximize the economic present value as of the date of the Change in Control for
purposes of Section 280G of the Code (as determined by the Accounting Firm (as
defined below) using the discount rate required by Section 280G(d)(4) of the
Code) of all rights, payments and benefits hereunder. All



--------------------------------------------------------------------------------

determinations required to be made under this Section, including whether and
when a reduction in rights, payments or benefits (or the vesting or
exercisability thereof) is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other certified public accounting firm
reasonably acceptable to the Company as may be designated by You in writing (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and You within 15 business days of the receipt of notice from You or
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the Company or any individual, entity or group effecting a change in
the ownership or effective control of the Company (within the meaning of
Section 280G of the Code), You shall appoint another nationally recognized
accounting firm that is reasonably acceptable to the Company to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and You.

6. Section 9 of the Agreement shall be amended and restated in its entirety to
read as follows:

9. Entire Agreement. This Agreement, as amended, constitutes the entire
agreement between the Parties concerning the subject matter of this Agreement
and supersedes any prior communications, agreements or understandings, whether
oral or written, between You and the Company relating to severance payments of
any type or nature. Other than the terms of this Agreement, no other
representation, promise or agreement has been made with You to cause You to sign
this Agreement.

7. Section 10 of the Agreement shall be amended and restated in its entirety to
read as follows:

10. Confidentiality, Non-Disclosure and Non-Solicitation Agreement. By execution
of this Agreement, the Parties acknowledge the continuing validity and
effectiveness of the Confidentiality, Non-Disclosure and Non-Solicitation
Agreement dated as of September 14, 2007 and as amended as of February 10, 2012
(the “Covenants Agreement”).

8. Except as provided above, the terms and conditions of the Agreement shall
remain unchanged and shall remain in full force and effect. Capitalized terms
used but not defined herein shall have the meaning set forth in the Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.

 

  S1 CORPORATION By:  

/s/ Gregory D. Orenstein

  Gregory D. Orenstein   SVP, Chief Legal Officer and Secretary   THE EXECUTIVE
 

/s/ Jan Kruger

  Jan Kruger